      Case 1:20-cr-00415-SHS Document 31 Filed 04/09/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :                20cr415(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
SAIQUAN ROBINSON,                      :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     A substitution of counsel hearing is scheduled to occur on

April 22, 2021 at 2:00 PM.     The defendant is incarcerated.         Due

to the COVID-19 pandemic, the defendant may have the option of

appearing in court or through a videoconference.         If, due to the

increase in demand for videoconference proceedings, a

videoconference is not available it may be possible to arrange

for a telephone conference.     Accordingly, it is hereby

     ORDERED that defense counsel Patrick Watts shall respond to

the following two questions by 5:00 PM on April 15, 2021:

       1) Does the defendant consent to have the proceeding
          occur as a videoconference?

       2) If a videoconference is unavailable, does the
          defendant consent to have the proceeding occur as a
          telephone conference?
         Case 1:20-cr-00415-SHS Document 31 Filed 04/09/21 Page 2 of 2



     If the defendant consents to either option, please complete

and file on ECF the written consent form attached to this Order

if it is feasible to do so.

Dated:       New York, New York
             April 9, 2021

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      2
